182 F.2d 936
HOPSON,v.SMYTH.
No. 6084.
United States Court of Appeals Fourth Circuit.
Argued June 12, 1950.Decided June 14, 1950.

Bud Hopson, pro se.
Frederick T. Gray, Assistant Attorney General of Virginia (J. Lindsay Almond, Jr., Attorney General of Virginia, on brief), for appellee.
Before PARKER, Chief Judge, DOBIE, Circuit Judge, and WYCHE, District judge.
PER CURIAM.


1
This is an appeal in a habeas corpus case.  The appellant is held in custody under the judgment of a Virginia state court; and it appears not only that there is no merit in his petition but also that he has not exhausted his remedies under state law.  The order of the lower court would, therefore, be affirmed if the appeal were properly before us.  Darr v. Burford, 339 U.S. 200, 70 S.Ct. 587; Washington v. Smyth, 4 Cir., 167 F.2d 658.  It is not properly before us, however, because not supported by a certificate of probable cause as required by 28 U.S.C.A. § 2253, and must accordingly be dismissed.  Bernard v. Brady, 4 Cir., 164 F.2d 881.


2
Appeal dismissed.